Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species III of Fig. 4A,4B is acknowledged.  Applicant has not provided any arguments to support the traversal. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Walker (2014/0150698), which shows all of the claimed limitations.  Walker shows: 
200 having a first inner edge (fig. 2A); a second bottom panel 200 having a second inner edge (fig. 2A), the second bottom panel connected to the first bottom panel at a first interface (fig. 2A); and a third bottom panel 200 having a third inner edge, the third bottom panel connected to the second bottom panel at a second interface (fig. 2A); wherein: the first, second, and third inner edges of the respective bottom panels at least partially define a pellet evacuation opening, and the first, second, and third bottom panels respectively form first, second, and third nonzero angles with respect to a horizontal plane such that each bottom panel tilts downward toward the pellet evacuation opening (fig. 2A).  
2. (Currently amended) The pellet hopper of claim 1, further comprising first, second, and third vertical walls connected to the first, second, and third bottom panels, respectively, the first, second, and third vertical walls extending vertically downward from the innermost edges that define the pellet evacuation opening (fig. 2A).  
3. (Original) The pellet hopper of claim 1, further comprising a fourth bottom panel 200 having a fourth inner edge, the fourth bottom panel connected to the third bottom panel (fig. 2A).  
4. (Original) The pellet hopper of claim 3, wherein the fourth inner edge at least partially defines the pellet evacuation opening (fig. 2A).  
10. (Currently amended) A pellet hopper assembly, comprising: a hopper bottom, comprising: a first panel connected to a second panel at a first interface and the second panel connected to a third panel at a second interface, wherein a first inner edge of the first panel, a second inner edge of the second panel, and a third inner edge of the third panel together define a pellet evacuation opening, and wherein: the first panel forms a first nonzero angle with respect to a horizontal plane such that the first panel tilts downward toward the pellet evacuation opening, 5Serial No. 16/412,191 the second panel forms a second nonzero angle with respect to the horizontal plane such that the second panel tilts downward toward the pellet evacuation opening; and the third panel forms a third nonzero angle with respect to the horizontal plane such that the third panel tilts downward toward the pellet evacuation opening; and a wall panel connected to the first and third panels at third and fourth interfaces, respectively, the wall panel comprising: a main surface; and a bottom angled surface connected to the main surface, the bottom angled surface including a fourth inner edge that at least partially defines (see previous claims and fig 2A).  
13. (Original) The pellet hopper assembly of claim 10, wherein the main surface of the fourth panel is vertical (fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker (2014/0150698), which discloses substantially all of the claimed limitations.  Walker discloses:
Walker teaches the invention as described above but fails to explicitly teach the claimed range for the nonzero angle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Walker, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 25, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762